Citation Nr: 0114037	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to nicotine dependence.   

2.  Entitlement to service connection for coronary artery 
disease/myocardial infarction secondary to nicotine 
dependence.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1958.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center in Sioux Falls, South Dakota (RO).

The Board notes that the RO initially denied the veteran 
service connection for a cardiovascular disorder, including 
hypertension, and a myocardial infarction in September 1987 
and March 1988, and the Board affirmed these denials in 
August 1989.  In January 1998, the veteran filed another 
claim of entitlement to service connection for these 
disorders based on the theory that they developed as a result 
of in-service nicotine dependence.  The veteran based his 
argument on a change in the law that occurred after he filed 
his initial claim.  Therefore, his claims are considered new 
and the submission of new and material evidence is not 
required to reopen the previously denied claims.  Spencer v 
Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (holding that de 
novo adjudication of a claim on essentially the same facts as 
a previously and finally denied claim is not precluded where 
an intervening and substantive change in law or regulation 
creates a new basis for entitlement to the benefit).

The Board also notes that, in a rating decision dated October 
1999, the RO deferred deciding the veteran's claim of 
entitlement to service connection for peripheral vascular 
disease.  In her brief dated December 2000, the veteran's 
representative indicates that the veteran continues to raise 
this claim and wishes resolution thereof.  This matter is 
thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of those claims.

2.  The veteran is service connected for nicotine dependence.

3.  The medical evidence of record establishes that the 
veteran's in-service nicotine dependence aggravated, but did 
not cause, his hypertension, coronary artery disease and 
myocardial infarction.   


CONCLUSIONS OF LAW

1.  Aggravation of the veteran's hypertension is proximately 
due to his service-connected nicotine dependence.  38 
U.S.C.A. §§ 1310, 5107 (West 1991), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2000); Allen v. Brown, 7 Vet. App. 
439 (1995).

2.  Aggravation of the veteran's coronary artery 
disease/myocardial infarction is proximately due to his 
service-connected nicotine dependence.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2000); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for hypertension, coronary 
artery disease and a myocardial infarction secondary to 
service-connected nicotine dependence.  The RO denied these 
claims in October 1999, and this appeal ensues from that 
decision.  During the pendency of this appeal, however, new 
legislation was passed that enhances the VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the veteran's claims pursuant to the VCAA.  
However, as explained below, prior to the enactment of the 
VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  
Therefore, the Board's decision to proceed in adjudicating 
the veteran's claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

First, as required by the VCAA, in rating decisions dated 
September 1998, February 1999 and October 1999 and in letters 
dated September 1998, February 1999 and November 1999, the RO 
notified the veteran of the evidence needed to substantiate 
his claims and provided him an opportunity to submit such 
evidence.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103).  Subsequently, the veteran and his 
representative submitted multiple written statements and 
medical opinions in support of the veteran's claims.  In 
addition, in its February 2000 statement of the case, the RO 
notified the veteran of all regulations pertinent to service 
connection claims, informed him of the reasons for which it 
had denied his claims, and provided the veteran and his 
representative an opportunity to present further argument in 
support of these claims.  The veteran and his representative 
took advantage of this opportunity by subsequently submitting 
written statements. 

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining all evidence necessary for the equitable 
disposition of his claims.  See VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A).  For instance, the RO secured 
all evidence the veteran identified as being pertinent to his 
claims and is not aware of any other outstanding evidence 
that might substantiate these claims.  In addition, the RO 
afforded the veteran multiple VA examinations of the 
disorders at issue, and during these examinations, a VA 
examiner reviewed the entire claims file, performed 
comprehensive evaluations, and offered opinions as to the 
relationship between the disorders at issue and the veteran's 
service-connected nicotine dependence.  

In light of the foregoing, a Remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (holding that strict adherence to legal requirements 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case because such adherence would impose 
additional burdens on the VA with no benefit flowing to the 
veteran).  In any event, due to the Board's favorable 
disposition of the veteran's claims in this case, any 
"error" to the veteran resulting from this decision is 
harmless as it does not affect the merits of his claims or 
his substantive rights related thereto.  See 38 C.F.R. § 
20.1102 (2000).

The veteran contends that his in-service nicotine dependence 
caused him to smoke for many years, which in turn caused him 
to develop hypertension, coronary artery disease and 
myocardial infarction.  In the alternative, the veteran 
contends that his nicotine dependence aggravated, rather than 
caused, his hypertension, coronary artery disease and 
myocardial infarction.  Based on the latter contention, the 
veteran seeks service connection on a secondary basis under 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Service connection may also be granted when 
a claimed disability is found to be proximately due to or the 
result of a service-connected disability, or when aggravation 
of a nonservice-connected disorder is found to be proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2000); Harder v. Brown, 5 Vet. App. 183, 
187 (1993); Allen, 7 Vet. App. at 448 (1995) (holding that, 
pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (codified at 38 
U.S.C.A. § 1103 (2000)).  This law prohibits service 
connection for death or disability resulting from an injury 
or disability due to in-service use of tobacco products by a 
veteran.  However, it applies only to claims filed after June 
9, 1998.  As the veteran in this case filed his claim in 
January 1998, the new law does not affect the disposition of 
this appeal.

In February 1993, VA General Counsel (VAGC) issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  VAGC indicated that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 58 
Fed. Reg. 42,756 (1993).  In June 1993, VAGC clarified that 
its February 1993 opinion did not mean that service 
connection will be established for a disability related to 
tobacco use if the affected veteran smoked in service.  
Rather, it means that any disability allegedly related to 
tobacco use that is not diagnosed until after service would 
not preclude establishment of service connection.  VAGC held 
that the claimant must demonstrate that the disability 
resulted from the use of tobacco during service, and the 
adjudicator must take into consideration the possible effect 
of smoking before and after service.

In May 1997, VAGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997). 

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes. Therefore, pursuant to the 
above opinions, in order to establish entitlement to service 
connection for lung disability due directly to in-service 
tobacco use or secondarily to nicotine dependence, the record 
must include competent medical evidence establishing that the 
disability resulted from in-service tobacco use, or that 
nicotine dependence was acquired or worsened during or as a 
result of service and the nicotine dependence caused or 
contributed to the lung disability.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).

The veteran in this case entered active duty in December 
1955.  He allegedly began smoking during basic training, was 
smoking two packs daily by discharge in December 1958, and 
continued to smoke two packs daily for 30 years.  During a 
December 1998 VA examination, the veteran reported that he 
had decreased his smoking to a half a pack of cigarettes 
daily.  Based on the veteran's reported smoking history, the 
VA examiner found that the veteran became nicotine dependent 
in service.  Based on that finding, the RO granted the 
veteran service connection for nicotine dependence in a 
rating decision dated February 1999.  This grant of service 
connection still remains in effect.

The veteran allegedly had kidney and heart problems since his 
discharge from service.  Post-service medical evidence of 
record reveals that the veteran received treatment for his 
kidneys from 1979 to 1986, at which time he suffered a 
myocardial infarction, was diagnosed with hypertension and 
was noted to have been on high blood pressure medicine for 
one year beginning in 1978.  In 1988, he sought treatment for 
chest pains and a physician diagnosed, in pertinent part, 
coronary artery disease and inadequately controlled high 
blood pressure.  The veteran has been receiving treatment for 
these disorders and has suffered additional myocardial 
infarctions since 1988.

There are three physicians who have addressed the etiology of 
the veteran's hypertension, coronary artery disease and 
myocardial infarctions: Louis Raymond, M.D. the veteran's 
private physician, a VA physician, and a VA examiner who 
conducted compensation and pension examinations of the 
veteran in December 1998 and September 1999.  The opinions of 
the first two physicians are favorable to the veteran, but 
they do not establish that the veteran's service-connected 
nicotine dependence more likely than not caused his 
hypertension, coronary artery disease and/or myocardial 
infarction.  The opinions of the third physician are also 
favorable to the veteran, because although they too do not 
establish that the veteran's service-connected nicotine 
dependence more likely than not caused his hypertension, 
coronary artery disease and/or myocardial infarction, they 
establish that his nicotine dependence contributed to the 
development of these disorders.   

In October 1998 and June 1999, Dr. Raymond submitted written 
statements indicating that it is at least as likely as not 
that the veteran became nicotine dependent in service, which 
caused him to smoke, resulting in the following medical 
conditions: coronary artery disease, hypertension, recurrent 
bronchitis, chronic obstructive pulmonary disease (COPD) and 
peripheral vascular disease.  With regard to the rationale on 
which he based his conclusion, Dr. Raymond succinctly noted 
the veteran's myocardial infarctions in 1980, 1993, 1996 and 
1997, and his condition following several medical procedures 
performed in 1996 and 1997.  He did not express in any 
greater detail his rationale.

In May 1999, Dr. Raymond provided a more comprehensive 
statement in support of the veteran's claim.  Therein, Dr. 
Raymond indicated that the veteran had been a patient for the 
past several years.  Dr. Raymond also indicated that the 
veteran had end stage renal disease that resulted from a 
combination of hypertension and probable chronic 
glomerulonephritis, a well documented history of coronary 
artery disease that was often disabling due to frequent 
angina, peripheral vascular disease, and a long-standing 
history of tobacco abuse dating back to teenage years.  He 
concluded that the veteran's tobacco abuse was probably a 
contributing factor to his coronary artery disease and 
peripheral vascular disease.  Dr. Raymond did not opine that 
the veteran's tobacco abuse or nicotine dependence more 
likely than not caused the veteran's hypertension, coronary 
artery disease or myocardial infarctions.

In September 1999, the VA examiner noted above contacted Dr. 
Raymond regarding the statements he had submitted.  After 
discussing with the VA examiner the rationale on which the 
statements were based, Dr. Raymond acknowledged that in some 
cases, renal disease can cause hypertension, while in other 
cases, hypertension can cause renal disease.  He clarified 
that in order to establish that the veteran's hypertension 
caused his renal disease, the veteran's renal biopsies would 
have to show arteriosclerosis, which they do not show in this 
case.  Otherwise, the renal disease might be the cause of the 
veteran's hypertension.  

In January 1998, a VA physician submitted a written statement 
indicating that the veteran had been smoking since the 1950s.  
He also indicated that smoking is a risk factor in the 
development of coronary artery disease and myocardial 
infarctions and could be an element of cause of these 
conditions.  He explained that the veteran's hypertension was 
likely essential in origin, or initially unrelated to 
smoking; "however, in about 1989 a left renal artery 
stenosis was found making it possible that this, too, could 
be connected to tobacco use."  He noted that he was unable 
to comment on the relationship between the veteran's military 
service time and his start of smoking.  In October 1998, this 
VA physician submitted another statement indicating that it 
is at least as likely as not that the veteran became nicotine 
dependent in service, which caused him to smoke, resulting in 
the following medical conditions: atherosclerotic heart 
disease, myocardial infarctions in 1986 and 1993 and 
angioplasty/CABG in past.  With regard to the rationale on 
which he based his conclusion, the VA physician noted "the 
fact that smoking is causally related to vascular disease."  
He did not express in any greater detail his rationale, nor 
did he opine that the veteran's nicotine dependence more 
likely than not caused him to develop hypertension, coronary 
artery disease and myocardial infarctions.

In December 1998 and September 1999, the veteran underwent VA 
examinations by the same VA examiner.  Prior to and during 
these examinations, the VA examiner reviewed the veteran's 
entire claims file, recorded a comprehensive medical history, 
contacted Dr. Raymond, the veteran's private physician, with 
questions regarding the veteran's medical condition and Dr. 
Raymond's written statements, and conducted physical 
examinations.  Thereafter, the VA examiner listed the 
following pertinent facts: (1) The veteran had renal problems 
and was diagnosed with proteinuria in 1979; (2) At that time, 
he had blood pressure of 144/90; (3) When the veteran was 
hospitalized in 1986 for an acute myocardial infarction, it 
was noted that he had been on high blood pressure medicine in 
1978, for one year; (4) In 1986, prior to this myocardial 
infarction, he had been shown to have blood pressure of 
164/110 and 190/110; (5) He was started on blood pressure 
medication at the time of his myocardial infarction, and in 
1988, he had a reading of 164/102; and (6) In 1988, the 
veteran underwent a renal biopsy which showed nil disease.

The VA examiner concluded that the veteran's renal disease is 
more likely than not to be the major contributing factor in 
his hypertension.  She also concluded that smoking, while 
contributory, is less likely than not to be the major cause 
of the veteran's hypertension, and that the hypertension is 
secondary to nephrotic syndrome and renal failure.  She based 
this conclusion on the following facts: 
(1) The veteran had hypertension since he presented with 
renal disease; (2) Prior to 1986, the veteran had severe 
hypertension, which is more consistent with renal disease; 
(3) Smoking causes milder elevations in blood pressure; (4) 
Hypertension is a well known symptom of nephrotic syndrome; 
(5) The veteran's nephrotic syndrome is secondary to his nil 
disease, which was established on the renal biopsies; and (6) 
The biopsy did not show arteriosclerosis, which would 
indicate that the hypertension was causing the renal failure, 
rather than the converse.    

With regard to the veteran's coronary artery disease and 1986 
myocardial infarction, the VA examiner noted that the veteran 
had several risk factors for coronary artery disease, 
including family history, hypercholesterolemia, hypertension, 
and nephrotic syndrome.  She concluded that although the 
veteran's smoking contributed to his coronary artery disease 
and inferior wall myocardial infarction, his hypertension, 
which was untreated in 1986, and other cardiac risk factors 
contributed to these disorders to a greater extent than the 
veteran's smoking.  

The aforementioned medical opinions do not definitively 
establish that the veteran's service-connected nicotine 
dependence more likely than not caused his hypertension, 
coronary artery disease and/or myocardial infarction.  
However, all of the physicians who offered these opinions 
agree that the veteran's nicotine dependence, which led to 
long-term smoking, contributed to some extent in the 
development of these disorders.  In light of this fact, the 
Board finds that the evidence supports the veteran's claims 
of entitlement to service connection for hypertension, 
coronary artery disease/myocardial infarction on the basis 
that aggravation of these disorders is proximately due to or 
the result of the veteran's service-connected nicotine 
dependence.  The veteran's claims must therefore be granted 
under Allen, 7 Vet. App. at 439.  


ORDER

Entitlement to service connection for hypertension secondary 
to nicotine dependence is granted.   

Entitlement to service connection for coronary artery 
disease/myocardial infarction secondary to nicotine 
dependence is granted.   



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

